Exhibit 10.3

 

Gardner

                  Denver      

Gardner Denver, Inc.

Long-Term Cash Bonus Award

Agreement

This Long-Term Cash Bonus Award Agreement (“Agreement”) is made by and between
«FirstName» «LastName» (the “Participant”) and Gardner Denver, Inc, a Delaware
corporation (the “Company”).

WITNESSETH:

WHEREAS, the Management Development and Compensation Committee of the Board of
Directors of the Company (the “Committee”) desires to benefit the Company by
increasing motivation on the part of the Participant by creating an incentive to
remain employed by the Company and to work to the very best of the Participant’s
abilities; and

WHEREAS, to further this purpose, the Company desires to make a Long-Term Cash
Bonus Award (the “Award”) to the Participant under the terms of the Gardner
Denver, Inc. Long-Term Incentive Plan, as amended and restated (the “Plan”); and

WHEREAS, pursuant to official action of the Committee on [                    ],
20[    ] (the “Grant Date”), the Company granted the Award contemplated by this
Agreement to the Participant.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Benefits. Participant shall be eligible to receive any and all benefits to
which he or she is entitled to receive for this Long-Term Cash Bonus Award under
the terms and subject to the conditions of the Plan, as amended from time to
time, which terms and conditions are hereby made a part hereof and are
incorporated herein by reference. In the event of any inconsistency or conflict
between the terms of the Plan and those of this Award Agreement, the terms of
the Plan shall prevail. Terms which are not specifically defined herein shall
have the meanings ascribed to them in the Plan.

2. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth below:

(a) Performance Period. The “Performance Period” is the period beginning on
[                    ] and ending on [                    ].

(b) Base Salary and Base Salary Factor. “Base Salary” means the base salary of
the Participant as defined in Section 2.4 of the Plan. The “Base Salary Factor”
to be used in

 

1



--------------------------------------------------------------------------------

calculating the Participant’s Award granted hereunder by application to the
Participant’s Base Salary in effect as of the end of the Performance Period, is
[«BonusTarget»%].

(c) Performance Targets. The “Performance Targets” which must be met by the end
of the Performance Period in order for the Participant to receive an Award
hereunder are the following percentage increases in [the compound growth rate of
Earnings Before Taxes for the Company’s industrial and engineered products
businesses since the commencement of the Performance Period (the “Earnings
Growth Rate”)]:

 

Threshold Performance    Target Performance    Maximum Performance

[        %]

   [        %]    [        %]

(d) Payment Opportunity. The Participant’s “Payment Opportunity” is determined
by the extent to which the Performance Targets set forth in paragraph 1(c) are
met by the end of the Performance Period in accordance with the following table:

 

Performance Target Achieved    Payment Opportunity

Threshold Performance

   [        %]

Target Performance

   [        %]

Maximum Performance

   [        %]

The Payment Opportunity for an Earnings Growth Rate occurring between stated
Performance Targets at the end of any Performance Period shall be determined
through simple interpolation. An Earnings Growth Rate below the Threshold
Performance in any Performance Period will result in no Award payment for that
Performance Period.

(e) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is no
longer employed by the Company or any subsidiary or affiliate of the Company,
regardless of the reason for the cessation of employment; provided that such a
cessation of employment shall not be deemed to occur by reason of a transfer of
the Participant between the Company and a subsidiary or between two
subsidiaries. All determinations regarding employment shall be made by the
Committee, subject to the rules set forth in Section 15 of the Plan.

(f) Target Performance. Target Performance means the Earnings Growth Rate
Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a [        %] Payment Opportunity.

(g) Threshold Performance. Threshold Performance means the Earnings Growth Rate
Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a [        %] Payment Opportunity and for the
payment of any Award at the conclusion of a Performance Period.

(h) Maximum Performance. Maximum Performance means the Earnings Growth Rate
Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a [        %] Payment Opportunity.

 

2



--------------------------------------------------------------------------------

(i) [Earnings Before Taxes. <<Insert Year>> Long-Term Cash Bonus Award based on
<<Insert Year>> earnings before taxes (“EBT”) for the Company’s industrial and
engineered businesses of $<<Insert EBT>>.]

(j) Retirement. “Retirement” means cessation of employment following a
Participant’s attainment of age 55 and completion of five years of service.

3. Award. The Participant is hereby granted a Long-Term Cash Bonus Award under
the Plan in an amount to be determined in accordance with the terms set forth in
paragraph 2 above, subject to the achievement of the Performance Targets set
forth therein. The Committee shall compute the specific amount of Award payable
to the Participant hereunder by applying the Base Salary Factor set forth above
to the Participant’s Base Salary in effect as of the end of the Performance
Period and multiplying that product by the applicable Payment Opportunity as of
the end of the Performance Period in accordance with the following formula:

Award amount = Payment Opportunity x (Base Salary Factor x Base Salary)

In the event the Award calculated in accordance with this Agreement exceeds the
maximum Award permissible under the terms of the Plan, then such Award shall
automatically be reduced to the maximum permitted under the terms of the Plan.

4. Payment. Unless the Participant’s Date of Termination occurs during the
Performance Period, then, as soon as practicable following the end of the
Performance Period, but no later than March 15th of the following calendar year,
the Participant shall be paid a lump sum in [cash], an Award amount calculated
in accordance with the terms and methodology set forth in paragraphs 2 and 3
hereof. In the event the Participant’s Date of Termination occurs prior to the
end of the Performance Period for any reason other than death, Disability (as
defined in the Plan) or Retirement, the Award granted hereunder, if any, shall
be forfeited as of the Date of Termination, unless the Committee determines
otherwise in its sole and absolute discretion; if the Committee makes such a
determination, then the Participant shall receive a prorated payment of the
Award payable hereunder, if any, as soon as practicable following the end of the
Performance Period, but no later than March 15th of the following calendar year,
based on the portion of the Performance Period elapsed as of the Date of
Termination and the achievement of the Performance Targets as of the end of the
Performance Period. In the event the Participant’s Date of Termination occurs
prior to the end of the Performance Period due to the Participant’s death,
Disability or Retirement, then the Participant shall receive a prorated payment
of the Award payable hereunder, if any, as soon as practicable following the end
of the Performance Period, but no later than March 15th of the following
calendar year, based on the portion of the Performance Period elapsed as of the
Date of Termination and the achievement of the Performance Targets as of the end
of the Performance Period.

5. Transfer. Participant shall not sell, transfer, assign, hypothecate, pledge,
grant a security interest in, or in any other way alienate any Award granted
hereunder, or any interest or right therein, except by will or the laws of
descent and distribution, and any such attempted transfer, assignment,
hypothecation, pledge or grant of a security interest shall be null and void and
of no legal force or effect.

 

3



--------------------------------------------------------------------------------

6. Community Interest of Spouse. The community interest, if any, of any spouse
of the Participant in any of the Long-Term Cash Bonus Award shall be subject to
all of the terms, conditions and restrictions of this Agreement and the Plan,
and shall be forfeited and surrendered to the Company upon the occurrence of any
of the events requiring the Participant’s interest in such Long-Term Cash Bonus
Award to be so forfeited and surrendered pursuant to this Agreement.

7. Payment Upon Change in Control. In the event of a Change in Control, then the
Participant shall receive a payment of the Award payable hereunder, if any, as
provided in Section 21 of the Plan.

8. Non-competition, Non-solicitation, and Non-disclosure. The Committee in its
sole discretion, may require the Participant to reimburse immediately, without
consideration from the Company, the sum total of the last Award made hereunder,
and forfeit any Award earned but not paid hereunder if any of the following
events occur: (a) the Participant, as individual or as a partner, employee,
agent, advisor, consultant or in any other capacity of or to any person, firm,
corporation or other entity, directly or indirectly, carries on any business, or
becomes involved in any business activity, competitive with the Company or any
subsidiary, in violation of the Company’s Code of Ethics and Business Conduct
(CP-10-002), as may be amended from time (or any successor policy); (b) the
Participant solicits or entices any other employee of the Company or its
affiliates to leave the Company or its affiliates to go to work for any other
business or organization which is in direct or indirect competition with the
Company or any of its affiliates, or request or advises a customer or client of
the Company or its affiliates to curtail or cancel such customer’s business
relationship with the Company or its affiliates; or (c) the Participant fails to
abide by the contractual terms of the Employee Non-disclosure Agreement and/or
Invention Assignment Agreement, as applicable, which were executed in accordance
with the Company’s Security of Confidential and Proprietary Information Policy
(CP-10-013), as may be amended from time (or any successor policy), during the
Participant’s employment with the Company.

9. Unearned Awards. In the event the Company restates its financial results
within 12 months of an Award made hereunder due to material non-compliance by
the Company with any financial reporting requirements of the federal securities
laws, (as determined by the members of the Compensation Committee and/or the
Board who are “independent” under the Company’s corporate governance
guidelines), the Company may recover from the Participant, in such manner as the
Company deems appropriate under the circumstances, the excess, if any, of
(x) the sum total of the Award actually awarded to the Participant over (y) the
amount of the Award such Participant would have received had the Award been
calculated based on the restated financial statements.

10. Arbitration. The Company and the Participant agree that any claim, dispute
or controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
Philadelphia (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules

 

4



--------------------------------------------------------------------------------

(the “Rules”) of the American Arbitration Association (the “AAA”) in effect at
the time of the arbitration, except that the arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall be borne equally by the parties. If the Participant prevails as to any
material issue presented to the arbitrator, the entire cost of such proceedings
(including, without limitation, Participant’s reasonable attorneys’ fees) shall
be borne by the Company. If the Participant does not prevail as to any material
issue, each party will pay for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless the party prevails on a claim for which attorney’s fees are
recoverable under the Rules). Any action to enforce or vacate the arbitrator’s
award shall be governed by the Federal Arbitration Act, if applicable, and
otherwise by applicable state law. If either the Company or the Participant
pursues any claim, dispute or controversy against the other in a proceeding
other than the arbitration provided for herein, the responding party shall be
entitled to dismissal or injunctive relief regarding such action and recovery of
all costs, losses and attorney’s fees related to such action. Notwithstanding
the provisions of this paragraph, either party may seek injunctive relief in a
court of competent jurisdiction, whether or not the case is then pending before
the panel of arbitrators. Following the court’s determination of the injunction
issue, the case shall continue in arbitration as provided herein.

11. Withholding. All payments and distributions under this Agreement are subject
to withholding of all applicable taxes.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.

13. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any benefits distributable to the Participant hereunder shall be
distributed to the legal representative or the estate of the Participant. If a
deceased Participant designates a beneficiary but the Designated Beneficiary
dies before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any benefits that would have been distributed to the
Designated Beneficiary shall be distributed to the legal representative or the
estate of the Designated Beneficiary.

14. Committee Discretion. The Committee shall have authority, subject to the
express provisions of the Plan, to construe this Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan. The

 

5



--------------------------------------------------------------------------------

Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in this Agreement in the manner and to the extent
it shall deem expedient to carry the Plan into effect. All action by the
Committee under the provisions of this paragraph shall be conclusive for all
purposes.

15. Interpretation and Savings Clause. All terms and conditions of this
Agreement applicable to qualified performance-based compensation shall be
construed to be in accordance with the qualified performance-based compensation
requirements of Section 162(m) of the Internal Revenue Code, and any offending
or non-compliant terms shall be amended, voided and/or reformed to the extent
necessary to comply with Section 162(m). Likewise, all terms and conditions of
this Agreement applicable to any non-qualified deferred compensation shall be
construed to be in accordance with the non-qualified deferred compensation
requirements of Section 409A of the Internal Revenue Code, including but not
limited to its short term deferral exception, and any offending or non-compliant
terms shall be amended, voided and/or reformed to the extent necessary to comply
with Section 409A.

16. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of the Participant. For purposes of this
Agreement, employment by a parent or subsidiary of or a successor to the Company
shall be considered employment by the Company.

17. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.

18. Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to its subject matter, and supersedes all other agreements
and understandings, whether oral or written, by and between the parties relating
to the subject matter hereof.

19. Severability. In the event any provision of this Agreement is found to be
unlawful, void or unenforceable, the remaining provisions of this Agreement
shall remain in force and valid.

PARTICIPANT ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT CONTAINS A BINDING
ARBITRATION PROVISION THAT MAY BE ENFORCED BY THE PARTIES.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

GARDNER DENVER, INC. By:  

 

Title:  

 

PARTICIPANT Signed:  

 

Date:  

 

 

7